Title: To Thomas Jefferson from George Washington, 3 July 1793
From: Washington, George
To: Jefferson, Thomas



July 3d: 1793

The President Sends to the Secretary of State the enclosed letter from Mr. Chiappe, which has been forwarded by Mr. Simpson at Gibralter. If, upon translating this letter, there should be found in it any thing important to be communicated to the President—the Secretary will do it when the President arrives in Philadelphia.
The President proposes to set out from this place on sunday next.
